Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 3/15/2021 with respect to claims 1, 3, and 8-20 have been considered but are moot in view of the new ground(s) of rejection.
Claims 2 and 4-7 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 limitation “a control section configured to” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Claim elements in this application that use the word “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 8-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US# 2015/0227194 hereinafter Kubota) in view of Kimura et al. (US# 2018/0356636 hereinafter Kimura).
Referring to claim 1, Kubota discloses an information processing apparatus, comprising: a control section (11, see Fig. 3) configured to:
identify a target of interest based on status information of a user, wherein the status information of the user includes at least one of action information of the user or position information of the user (The control module 11 refers to the correspondence table 12a illustrated in FIG. 3, and determines the input method associated with the started application (S11). For example, when the application for sound recognition is started, the associated input method is the sound input. Therefore, the control module 11 executes the processing in the sound input mode (SI 2). For example, when the application of an electronic book is started, the associated input method is the line-of-sight input. Therefore, the control module 11 executes the processing in the line-of-sight input mode (SI3). For example, when the application of a gallery is started, the associated input method is the gesture input. Therefore, the control module 11 executes the processing in the gesture input mode (S14).; Para. 0072, Fig. 6);
activate one of a first recognizer or a second recognizer based on the identified target of interest, wherein the first recognizer is different from the second recognizer (Fig. 2 shows that the control module 11 comprises recognition module 31, gesture detection module 32, and line-of-sight module 33; Para. 0051; and determines the input method S11, and activates the sound input mode S12, line of sight input mode S13, or gesture input mode S14; Para. 0072, Fig. 6),

operation input of the user (steps S101-S113; Para. 0108, Fig. 7), and
the operation input includes at least one of a gesture input or a
voice input (sound input mode S12, line of sight input mode s13, or gesture input mode S14; Para. 0072, Fig. 6),; and
control a process of the identified target of interest, wherein 
the identified target of interest is operable by voice (voice input; steps S101-S106; Para. 0075-0077, Fig. 7), and
the process is controlled based on
the gesture input recognized by the activated one of the
first recognizer or the second recognizer in case of recognition of the
gesture input by the activated one of the first recognizer or the
second recognizer (gesture input; steps S109 and S112-S113; Fig. 7, para. 0081), and 
the voice input recognized by the activated one of the first
recognizer or the second recognizer in case of absence of the
recognition of the gesture input by the activated one of the first
recognizer or the second recognizer (sound input mode instead of gesture input mode steps S301 and 307-S311; Para. 0098, Fig. 9).
However, Kubota does not specifically disclose a head gesture input.
In an analogous art, Kimura discloses a head gesture input (When head gesture input is selected, the display mode determining unit 104 determines a representation method which enables use of the head gesture input.; Para. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Kimura to the system of Kubota in order to allow the second operation input system operates the operation target when the user's activity state is determined in the second state, so 
Referring to claim 3, Kubota discloses wherein the control section is further configured to deactivate the other of the first recognizer or the second recognizer based on the identified target of interest (Upon determining that the item "gesture input" is selected (S109: gesture input), the switch control module 35 stops the operation of the microphone 4 (S112), and switches the input mode from the sound input mode to the gesture input mode (S113); Para. 0081, Fig. 7).
Referring to claim 8, Kubota discloses wherein the voice input includes an answer particle (an answer particle of a voice input such as “YES”, “NO” is presented but not shown; Para. 0073). 
Referring to claim 9, Kubota discloses wherein the operation input of the user further includes a hand gesture input of the user, and the deactivated other of the first recognizer or the second recognizer includes a recognizer configured to recognize the hand gesture input (Paras. 0053-0054).
Referring to claim 11, Kubota discloses wherein the control section is further configured to identify one of a first candidate or a second candidate as the target of interested based on the status information of the user (at step S103, if YES then to step S107 as the first candidate for operate selecting input method; and if NO then to step S104 as the second candidate for sound recognition; Paras. 0075 and 0078, Fig. 7).
Referring to claim 12, Kubota discloses wherein the action information of the user further includes a gesture input, and the control section is further configured to: control the process on the first candidate based on identification of the gesture input by one of the first recognizer or the second recognizer, wherein the identified gesture input corresponds to the first candidate; and ignore the identification of the gesture input based on correspondence of the identified (at step S301, then steps S309-S311 or S309, S312-S313; Paras. 0098, Fig. 9).
Referring to claim 13, Kubota discloses wherein the gesture input includes a hand gesture (Para. 0054).
Referring to claim 14, Kubota discloses wherein the control section is further configured to identify one of the first candidate or the second candidate as the target of interest based on a first positional relation between the user and the first candidate, a second positional relation between the user and the second candidate, and the position information of the user (at step S303, if YES then to step S307 as the first candidate for operate selecting input method; and if NO then to step S304 as the second candidate for detect gesture operation; Paras. 0093 and 0096, Fig. 9....and detected by the touch detection module 14 having a predetermined first distance and a predetermined second distance; Para. 0038).
Referring to claim 15, Kubota discloses wherein the action information of the user further includes a gesture input, and the control section is further configured to identify one of the first candidate or the second candidate as the target of interest based on a distance acquired by a combination of the gesture input, the first position relation, and the second position relation (detected by the touch detection module 14 having a predetermined first distance and a predetermined second distance; Para. 0038).
Referring to claim 16, Kubota as modified by Kimura discloses wherein the action information of the user further includes voice information, and the control section is further configured to identify one of the first candidate or the second candidate as the target of interest based on a combination of directive of voice information, the first positional relation, and the second positional relation (see Kimura, Para. 0177).
Referring to claim 17, Kubota as modified by Kimura discloses further comprises a display section, wherein the target of interest includes an object in a virtual space, and the display section is configured to display the object (see Kimura, Para. 0141).
(see Kimura, Para. 0141).
Referring to claim 19, Kubota as modified by Kimura discloses wherein the control section is further configured to: acquire an image of a real space from an imaging section; and identify the target of interest based on the acquired image (see Kimura, Para. 0141).
Referring to claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US# 2015/0227194 hereinafter Kubota) in view of Kimura et al. (US# 2018/0356636 hereinafter Kimura), and Christen et al. (US# 2017/0061702 hereinafter Christen).
Referring to claim 10, Kubota in view of Kimura as applied above does not specifically disclose wherein the voice input includes a directive, and the control section is further configured to activate the deactivated the other of the first recognizer or the second recognizer based on the directive.
In an analogous art, Christen discloses wherein the voice input includes a directive, and the control section is further configured to activate the deactivated the other of the first recognizer or the second recognizer based on the directive. (see Christen, The trigger may be any suitable input or event received at a sensor and/or interface of the HMD device. Example of triggers include, but are not limited to, actuation of a mechanical input device, actuation of a touch sensor, a voice command, a gesture command detected by a motion sensor or image sensor (e.g., body part gesture, eye gesture, head gesture, etc.), and a control signal received from a logic device (e.g., a processor) of the HMD device that indicates a program-triggered transition.; Para. 0019)
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Christen having actuation of a touch sensor, a voice command, a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624